DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious a system comprising information carried by an optical carrier signal;
a phase modulation arrangement for phase modulating each optical carrier signal in accordance with respective uncorrelated pseudorandom binary sequence signals;
an interferometer module for receiving each of the phase modulated optical carrier signals, the interferometer module operable to convert a change in the phase modulated optical carrier signals to a change in optical intensity of the corresponding optical carrier signal to generate a combined modulated optical intensity signal;
an optical intensity detector for measuring the combined modulated optical intensity signal and generating a time varying electrical detector signal;
an analog to digital convertor to convert the time varying electrical detector signal to a time varying digitized detector signal;

a demodulator for demodulating each of the modulated optical carrier signals to recover the respective optical carrier signal to determine the information conveyed by each optical carrier signal, or 
a first optical signal comprising a first plurality of frequency separated component optical signals conveyed by a first optical transmission means with a second optical signal comprising a second plurality of frequency separated component optical signals conveyed by a second optical transmission means, the second plurality of frequency separated component optical signals having the same or similar wavelengths to the first plurality of frequency separated component optical signals means to form a combined optical signal for conveyance along a third optical transmission means, the system including:
a first pseudorandom binary sequence signal generator to generate a first pseudorandom binary sequence signal at a sequence frequency greater than any of the frequencies of the component optical signals of the first optical signal;
a first optical modulator operable to phase modulate the first optical signal in accordance with the first pseudorandom binary sequence signal to form a first phase modulated optical signal;
a second pseudorandom binary sequence signal generator to generate a second uncorrelated pseudorandom binary sequence signal at a sequence frequency greater than any of the frequencies of the component optical signals of the second optical signal;

in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach laser sensor arrays using fiber optics and interferometers, but do not teach the combination of the phase modulation with the uncorrelated pseudorandom binary sequence signals with the decorrelator and demodulator as claimed.
US 5877999		US 6034924		US 6285806		US 6674928
US 6892031		US 20130194578	US 10139268

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883